Case 4:18-cv-14058-MFL-EAS ECF No. 52, PageID.658 Filed 03/04/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LATAUSHA SIMMONS,

       Plaintiff,                                   Case No. 18-cv-14058
                                                    Hon. Matthew F. Leitman
v.

HENRY FORD HEALTH SYSTEM et al.,

     Defendants.
__________________________________________________________________/

       ORDER TO APPEAR FOR VIDEO HEARING ON PLAINTIFF’S
     OBJECTIONS TO REPORT AND RECOMMENDATION (ECF No. 51)

       In this action, Plaintiff Latausha Simmons alleges that the Defendants – Henry

Ford Health System and others – violated her constitutional rights. (See Am. Compl.,

ECF No. 21.) Defendants filed a motion to dismiss due to Simmons’ failure to

prosecute. (See Mot., ECF No. 44.) The motion was referred to the assigned

Magistrate Judge. (See Order of Referral, ECF No. 9.) Simmons did not respond to

the motion, and the Magistrate Judge issued a report and recommendation in which

she recommended that the Court grant the motion and dismiss Simmons’ claims (the

“R&R”). (See R&R, ECF No. 50.)

       Simmons has now filed objections to the R&R. (See Objections, ECF No. 50.)

The Court has reviewed the objections and will hold a video hearing on them on the

Zoom video platform. Accordingly, the parties are ORDERED to appear for a


                                          1
Case 4:18-cv-14058-MFL-EAS ECF No. 52, PageID.659 Filed 03/04/21 Page 2 of 2




Zoom video hearing on Simmons’ objections to the R&R. The hearing will take

place on March 23, 2021, at 2:00 p.m. Information for how to access the video

hearing will be included on the public docket for this action and in a formal Notice

of Hearing that the Court will issue and serve upon the parties.

      Simmons is advised that attendance at this hearing is mandatory. If she fails

to appear, the Court will dismiss her claims for failure to prosecute.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 4, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 4, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          2
